57 F.3d 1083NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.
WHITNEY BENEFITS, INC. and Peter Kiewit Sons' Co.,Plaintiffs-Appellees,v.The UNITED STATES, Defendant-Appellant.
No. 94-5129.
United States Court of Appeals, Federal Circuit.
May 11, 1995.

Fed.Cl.
REMANDED.

ORDER

1
Upon consideration of the Joint Motion to Remand for Entry of a Stipulated Judgment,


2
IT IS HEREBY ORDERED that this case is remanded to the Court of Federal Claims with instructions, pursuant to U.S. Bancorp Mortgage Co. v. Bonner Mall Partnership, 115 S. Ct. 386, 393 (1994), that it consider the request of the parties (a) to vacate certain previous judgments of that court and (b) to enter a stipulated judgment in accordance with the final settlement agreement of the parties.


3
IT IS FURTHER HEREBY ORDERED that the mandate issue forthwith.